Exhibit 10.1

 

Waiver of Warrant

 

This “Agreement” is entered into as of the date executed below, between SG
Blocks, Inc. (the “Company”) and ThinkEquity, a division of Fordham Financial
Management, Inc. (“ThinkEquity”) (each a “Party”, and collectively the
“Parties”).

 

PREAMBLE

 

WHEREAS, on November 12, 2019, the Company entered into a Securities Purchase
Agreement (the “Purchase Agreement”) with an investor, pursuant to which the
Company issued to the investor a senior secured convertible debenture in the
principal amount of $480,770;

 

WHEREAS, in connection with the Purchase Agreement ThinkEquity was issued a
warrant to purchase up to 108,086 shares of common stock (the “Placement Agent
Warrant”); and

 

WHEREAS, in order to receive expedited FINRA clearance of the registration
statement on Form S-1 SEC File ID 333-235295, ThinkEquity has elected to
surrender the Placement Agent Warrant.

 

NOW THEREFORE, for valid consideration acknowledged by the Parties, the Parties
agree to the following:

 

ThinkEquity will surrender the Placement Agent Warrant for no consideration.
ThinkEquity irrevocably waives any right or interest in the Placement Agent
Warrant.

 

The Company agrees and acknowledges that such irrevocable waiver is material to
this Agreement and the Company further intends and understands such waiver to be
valid, binding and enforceable under applicable law.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 10th day of December, 2019.

 

ThinkEquity, a division of Fordham Financial Management, Inc.   SG Blocks, Inc.
      /s/ Eric Lord   /s/ Paul Galvin Name:  Eric Lord   Name:   Paul Galvin
Title:    Head of Investment Banking   Title:     Chief Executive Officer

 

 

 



 

